COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Ex parte Carlos Alexander Aguilar

Appellate case number:    01-15-00973-CR

Trial court case number: 1248496-A

Trial court:              339th District Court of Harris County

       This is an appeal from the denial of an application for habeas corpus. Rule 31.1 provides
that when an appellate court receives the record, it may set the time for filing briefs.
        Accordingly, we order appellant’s brief filed within 20 days of the date of this order. The
state’s brief will be due 20 days after appellant’s brief is filed.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: _April 5, 2016